IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40896
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GUADALUPE LANDEROS-TEJEDA,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-00-CR-100-1
                          - - - - - - - - - -
                             March 27, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Guadalupe Landeros-Tejeda (“Landeros”) appeals his guilty

plea conviction and sentence for illegal reentry into the United

States by a previously deported alien in violation of 8 U.S.C.

§ 1326.     Landeros argues that: (1) his pre-deportation aggravated

felony conviction, which resulted in his increased sentence under

8 U.S.C. § 1326(b)(2), was an element of the offense that should

have been charged in his indictment and (2) his indictment was

insufficient because it failed to allege general intent or any

mens rea.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40896
                                -2-

     Landeros acknowledges that his first argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 247 (1998),

but he seeks to preserve the issue for possible Supreme Court

review in light of Apprendi v. New Jersey, 530 U.S. 466, __, 120
S. Ct. 2348, 2362 & n.15 (2000).    While the Apprendi court

acknowledged that Almendarez-Torres may have been incorrectly

decided, it did not overrule Almendarez-Torres.     See Apprendi,
120 S. Ct. at 2362 & n.15; see also United States v. Dabeit, 231
F.3d 979, 984 (5th Cir. 2000), cert.    denied, 2001 U.S. App.

Lexis 1889 (Feb.   26, 2001).   Landeros’ argument is thus

foreclosed by the Supreme Court’s decision in Almendarez-Torres,
523 U.S. at 235, which this court is compelled to follow.      See

Dabeit, 231 F.3d at 984.

     With respect to Landeros’ second argument, this court’s

recent decision in United States v. Guzman-Ocampo, 236 F.3d 233

(5th Cir. 2000), is dispositive.    Landeros’ indictment alleged

every statutorily required element of 8 U.S.C. § 1326 and fairly

imported that his reentry was a voluntary act in view of the

allegations that he had been deported and removed and that he was

present without having obtained the Attorney General’s consent.

Since Landeros failed to challenge the voluntariness of his

entry, his indictment was statutorily sufficient.    See Guzman-

Ocampo, 236 F.3d at 239.

     The district court’s judgment is AFFIRMED.